 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division

 4   SHAILIKA S. KOTIYA (CABN 308758)
                                                                               FILED
     Assistant United States Attorney
 5                                                                              SEP 19 Z019
         .   450 Golden Gate Avenue, Box 36055
 6           SianFrancisco, California 94102-3495                               SUSAN Y.SOONQ
             Telephone: (415) 436-7443                                        CLERK. U.S.DISTRICT COURT
                                                                           NORTHERN DISTRICT OFCAUFORNIA
 7           FAX: (415) 436-7234
             shailika.kotiya@usdoj.gov
 8
     Attorneys for United States of America
 9
                                      UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
12
                                                          CASE NO. CRl 8-00462 VC
13
     UNITED STATES OF AMERICA,
14                                                        [PROPOSF.D] ORDER GRANTING PETITION
             Plaintiff,                                   FOR WRIT OF HABEAS CORPUS AD
15                                                        PROSEQUENDUM
                     V.
16
     THOMAS KELLER,
17
             Defendant.
18

             Upon motion ofthe United States of America, and good cause appearing therefore,
19

20
     IT IS HEREBY ORDERED that the request ofthe United States for issuance ofthe Writ ofHabeas
     Corpus Ad Prosequendum requiring the production of defendant THOMAS KELLER, before this Court
21

22
     on the date stated in the Writ submitted, and requiring that the defendant be present for all future
     hearings, is granted,, and the Writ shall be issued as presented.
23

24

25
     DATED' September 19, 2019
                                                                   Hon. Vincb Chhabria
26                                                                 United States District Judge

27

28

     [PROPOSED] ORDER
     CASE NO. CR 18-00462 VC
